DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 3, 2022 has been entered. Claims 1 – 27 are pending and have been examined. 
Response to Amendments
In the reply filed 6/3/22, claims 1 – 27 were amended. Claims 28 – 39 were canceled. Accordingly, claims 1 – 27 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 27 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
The examiner respectfully disagrees with applicant’s arguments on pages 13 – 19, that prior art does not teach, issuing periodic queries for application configuration metadata, including a first query (Tirado [0062]: For example, the restore point module may send a command to the database module, such as using SQL (Structured Query Language) or any other suitable form of instruction to create the first entry 316 and the second entry 318.  Accordingly, the first entry 316 includes a file identifier for file 1, v1 at 302, the current time in the timestamp 304, the replaced time 306 is null, and the daily flag 308, weekly flag 310, and monthly flag 312 are all set to "true" to indicate that the corresponding version of file 1, v1 is a milestone version that is to be retained as a restore point for a daily restore point, a weekly restore point, and a monthly restore point, respectively.  Similar information is entered for file 2, v1 in the second entry 318.); receiving a response to the first query, the response including application configuration metadata (Tirado [0046]: The database module 118 may include a database management program, for creating and managing a metadata database 122 containing metadata corresponding to user data stored at the storage system 104.  The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.); generating a first snapshot of application configuration metadata using the response to the first query (Tirado [0027]: Thus, implementations herein may generate periodic restore points of data that is continually changing without actually making copies of the data at any point.  For example, restore point metadata about objects may be stored in the restore point data structure, and may be used to generate periodic historic views into what the data looked like at particular points in time in the past. Accordingly, computing and storage resources are conserved and restore points are provided (a) without iterating over the data at any point to generate a snapshot, (b) without consuming a large quantity of storage space to store data or metadata for a snapshot, (c) without storing all versions of the data, or (d) without storing a snapshot of the data as a separate entity.); Therefore, examiner is not persuaded. 
All claims have been updated below with additional prior art citations. Thanks.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims recite, “issuing periodic queries.” Paragraph 37 of the published specification states “Specifically, during certain periods of time when the application configuration metadata is not changing rapidly, the query/response/snapshot steps can be “skipped” …”; This means that the queries are not issued periodically. Therefore, claims 1, 10 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims recite “without issuing another query for application configuration data.” Since there is no initial query for application configuration data, there is no support for another query for application configuration data. The claimed “issuing periodic queries…” are not for application configuration data, they are for application configuration metadata. Therefore, claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tirado et al., US Patent Application Publication No.: 2019/0034294 (Hereinafter “Tirado”), and further in view of Davis et al., US Patent Application Publication No.: 2014/0006357 (Hereinafter “Davis”).
Regarding claim 1, Tirado teaches, a method for establishing restore points of an application configuration, the method comprising:
issuing periodic queries for application configuration metadata, including a first query (Tirado [0062]: For example, the restore point module may send a command to the database module, such as using SQL (Structured Query Language) or any other suitable form of instruction to create the first entry 316 and the second entry 318.  Accordingly, the first entry 316 includes a file identifier for file 1, v1 at 302, the current time in the timestamp 304, the replaced time 306 is null, and the daily flag 308, weekly flag 310, and monthly flag 312 are all set to "true" to indicate that the corresponding version of file 1, v1 is a milestone version that is to be retained as a restore point for a daily restore point, a weekly restore point, and a monthly restore point, respectively.  Similar information is entered for file 2, v1 in the second entry 318.); 
receiving a response to the first query, the response including application configuration metadata (Tirado [0046]: The database module 118 may include a database management program, for creating and managing a metadata database 122 containing metadata corresponding to user data stored at the storage system 104.  The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.); 
generating a first snapshot of application configuration metadata using the response to the first query (Tirado [0027]: Thus, implementations herein may generate periodic restore points of data that is continually changing without actually making copies of the data at any point.  For example, restore point metadata about objects may be stored in the restore point data structure, and may be used to generate periodic historic views into what the data looked like at particular points in time in the past. Accordingly, computing and storage resources are conserved and restore points are provided (a) without iterating over the data at any point to generate a snapshot, (b) without consuming a large quantity of storage space to store data or metadata for a snapshot, (c) without storing all versions of the data, or (d) without storing a snapshot of the data as a separate entity.);
Tirado does not clearly teach, establishing sequential restore points at a set first frequency, including a first restore point which includes the first snapshot of application configuration metadata; and establishing a second restore point subsequent to the first restore point without issuing another query for application configuration data, wherein the second restore point utilizes the first snapshot of application configuration metadata; However, Davis [0103] teaches, “In some embodiments, cloud controllers generate separate metadata snapshots and file data snapshots.  Metadata is typically much smaller than file data, and is needed to access file data.  Furthermore, each cloud controller is typically configured to maintain (and update) the full set of metadata, but only caches file data that is needed by local clients.  Hence, uploading (or sending) a metadata snapshot separately means that the updated metadata will be more quickly available to other peer cloud controllers.  Each of these peer cloud controllers can then determine (e.g., based on client data usage and needs) whether to access the related file data associated with the updated metadata.  Note that a cloud controller may still upload both metadata updates and file data updates to the cloud storage system, but may split them into different sets of cloud files (or both include the metadata with the file data as well as generate another separate, duplicative update that includes only metadata) so that other cloud controllers can access the two separately.  In such an organization, a cloud controller might then send a message to other cloud controllers specifying the location of the stored metadata snapshot.  Alternatively, cloud controllers may also be configured to send metadata snapshots directly to a set of peer cloud controllers.” Furthermore, Davis [400] teaches, A client attempting to access a specific file (e.g., in a specified user's home directory) sends a query to a participating file server via this DFS layer.  The file server receiving this request in response gives the client contact information for the specific file server that is hosting the requested file and/or directory.  Upon receiving this information, the client can connect directly with the indicated file server, and, once connected, can then communicate with the file server without any intermediary agents needing to translate paths for every request.  The organizational mappings used for the DFS layer are typically statically defined, but do provide enterprises with a level of indirection that allows file servers to be modified without having to change client configurations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tirado et al. to the Davis’s system by adding the feature of restoring data. The references (Tirado and Davis) teach features that are analogous art and they are directed to the same field of endeavor, such as archived data. Ordinary skilled artisan would have been motivated to do so to provide Tirado’s system with enhanced data snapshots. (See Davis [0017], [0103], [0112] and [0125]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein the second restore point refers to the first snapshot using a table which indicates correspondence of respective restore points to respective snapshots (Tirado [0030]: Following determination of the restore point intervals and the retention periods for each of the restore point intervals, the system may generate restore points when a file is added or updated in a dataset by storing metadata about the file in the restore point data structure.  For instance, suppose that a user adds a new file to a dataset.  In response, the system may add, to the restore point data structure, an entry for the new file that includes a path of the file, or other file identifier, and the current time at which the new file is added to the data set, referred to as a timestamp.  In addition, the entry in the restore point data structure may include flags (which may be Boolean indicators) that indicate that the new file is a milestone version for all of the configured milestone intervals.  For example, if using daily, weekly, and monthly milestones, the new file is flagged as a daily, weekly, and monthly milestone version of that file.  Further, as one example, restore points may correspond to the end of a day (i.e., midnight) for daily restore points, end of the week (i.e., Sunday night) for weekly restore points, and end of month (i.e., the last day of the month) for monthly restore points, although other interval end times may be used in other examples.).
Regarding claim 3, the method of claim 2, wherein, the queries for application configuration data are issued at a second frequency lower than the first frequency for establishing restore points (Tirado [0004]: Another conventional technique of taking snapshots includes saving metadata about what the system looks like at a particular time.  According to this technique, a server may save a list of objects that exist at a particular time, but does not make copies of the content of the objects.  Instead, the server prevents deletion or replacement of objects that are referenced by any snapshot metadata.  This technique also has several drawbacks, such as consuming storage space for the metadata for each snapshot, consuming computing resources to generate the snapshot, and possibly maintaining numerous versions of the same object in the storage.), (Tirado [0062]: For example, the restore point module may send a command to the database module, such as using SQL (Structured Query Language) or any other suitable form of instruction to create the first entry 316 and the second entry 318.  Accordingly, the first entry 316 includes a file identifier for file 1, v1 at 302, the current time in the timestamp 304, the replaced time 306 is null, and the daily flag 308, weekly flag 310, and monthly flag 312 are all set to "true" to indicate that the corresponding version of file 1, v1 is a milestone version that is to be retained as a restore point for a daily restore point, a weekly restore point, and a monthly restore point, respectively.  Similar information is entered for file 2, v1 in the second entry 318.).
Regarding claim 4, the method of claim 1, wherein the first restore point is established by associating the first snapshot of application configuration metadata with the first restore point (Tirado [0046]: The database module 118 may include a database management program, for creating and managing a metadata database 122 containing metadata corresponding to user data stored at the storage system 104.  The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.).
Regarding claim 5, the method of claim 1, further comprising: 
determining whether there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot; when determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot, then (Tirado [0029]: As an example, daily restore points may be made available for 7 days, weekly restore points may be made available for 4 weeks, and monthly restore points may be made available for 12 months.  These values may be configurable and may be changed at will by an administrator or other user having sufficient permission status.  Further, while daily, weekly, and monthly restore point intervals are described in the examples herein, other restore point intervals may be used, such as hourly, half-day, bi-daily, bi-weekly, semi-annually, yearly, or any other desired interval.):
issuing a second query for application configuration metadata based on determining that there has been a change in the application configuration metadata, the second query occurring at a time after establishing the second restore point; receiving a response to the second query, the response including application configuration metadata; generating a second snapshot of application configuration metadata using the response to the first query (Tirado [0031]: Subsequently, suppose that the user stores an updated second version of the file to the storage.  In response, the system adds a new entry to the restore point data structure that includes information about the second version of the file.  The new entry includes the identifier of the second version of the file (e.g., the path) and the timestamp for the second version of the file.  Further, in the new entry in the data structure, the flags are all set to true for daily, weekly, and monthly.  In addition, in the earlier entry in the restore point data structure for the first version of the file, the system adds the current time as the replaced time.  Thus, the replaced time is the time that first version of the file is replaced by the second version.); and
establishing a third restore point which includes the second snapshot of application configuration metadata without issuing another query for application configuration data and without generating another snapshot of application configuration data at least until generating the next restore point (Tirado [0069]: In response, the restore point module may create a new entry 602 in the restore point data structure 124 for the third version of file 1 (file 1, v3).  Accordingly, the entry 602 includes the object ID 302 for file 1, v3, the timestamp 304, which is the current time, and the daily flag 308, weekly flag 310, and monthly flag 312 are all set to true.  In addition, as indicated at 604, the current time is added as the replaced time 306 in the immediately preceding entry 502 for the second version of file 1 (file 1, v2).  Furthermore, as indicated at 606, the monthly flag 312 is cleared for the earlier entry 502 since the third version of file 1 (file 1, v3) is stored during the same month as the second version of file 1 (file 1, v2) corresponding to the earlier entry 502.  However, as indicated at 608 and 610, respectively, the daily flag 308 and the weekly flag 310 are not cleared since the third version of file 1 (file 1, v3) is stored during a different day and different week from the second version of file 1 (file 1, v2).).
Regarding claim 6, the method of claim 5, wherein determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot comprises:
identifying an updated metadata time indication of the application configuration metadata; identifying a metadata snapshot generation time indication of the first snapshot of the application configuration metadata (Tirado [0029]: As an example, daily restore points may be made available for 7 days, weekly restore points may be made available for 4 weeks, and monthly restore points may be made available for 12 months.  These values may be configurable and may be changed at will by an administrator or other user having sufficient permission status.  Further, while daily, weekly, and monthly restore point intervals are described in the examples herein, other restore point intervals may be used, such as hourly, half-day, bi-daily, bi-weekly, semi-annually, yearly, or any other desired interval.):
determining if the updated metadata time indication of the application configuration metadata is equal to the metadata snapshot generation time indication; when the updated metadata time indication is different than the metadata snapshot generation time indication, then determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot; and when the updated metadata time indication is equal to the metadata snapshot generation time indication, then determining that there has not been a change in the application configuration metadata from the application configuration metadata in the first snapshot (Tirado [0077]: FIG. 10 illustrates the example restore point data structure 124 at a subsequent point in time according to some implementations.  In this example, suppose that the current time is Wednesday Feb.  4, 2015, at 12:00 PM.  Further, suppose that the restore point module is running a process to clear from the restore point data structure of entries flags of milestone versions that have expired due to the passage of time.  Accordingly, referring back to the configuration of the restore point data structure 124 as shown in FIG. 8, the restore point module may attempt to clear the daily, weekly, and/or monthly flags where appropriate based on the configured settings 902-906 discussed above with respect to FIG. 9.  Thus, the restore point module starts processing of the restore point data structure 124 as shown in FIG. 8 to determine whether any flags may be cleared.  For instance, the data set is configured for supporting daily restore points for 7 days.  Consequently, any entries with a replaced time earlier than 7 days ago from the current time may have the daily flag cleared.).
Regarding claim 7, the method of claim 6, further comprising receiving, at a first computing cluster, from a second computing cluster, at least one of the restore points (Davis [0202]: In some embodiments, data in the distributed filesystem may be split across multiple different cloud storage providers based on factors such as access frequency, age, and cost.  For instance, new data may initially be written to a higher-cost cloud storage provider that instantly replicates the stored data across multiple POPs; this wide initial distribution allows other cloud controllers requesting the new data (and metadata) to download it quickly.  At some subsequent time, data that is no longer frequently accessed may be migrated into a cheaper lower-tier cloud storage provider (e.g., a cloud storage provider with higher latency and lower cost) and deleted from the first cloud storage provider.  Such moves may be performed asynchronously and as background operations to ensure that users accessing cloud controllers and data are not adversely affected.  For example, data may be migrated to the lower-tier cloud storage provider at a time of day when the load of the distributed filesystem and the cost of network bandwidth are both lower.).
Regarding claim 8, the method of claim 1, wherein, each query determines a set of entities to be snapshotted  (Tirado [0026]: As one example, if a new version of a file is received, the system may check whether an older version of the file is to be retained for each of several different restore point intervals, such as for providing daily, weekly, and monthly restore points, or other desired intervals.  Versions of a file that do not correspond to any currently maintained restore points may be designated for permanent deletion.).
Regarding claim 9, the method of claim 1, wherein each query is issued to a hypervisor that collects the then-current application configuration metadata (Tirado [0028]: Some examples provide restore points by storing, in the restore point data structure, a received time timestamp with a respective entry for each version of an object.  When an object is updated to a newer version, a replaced time may also be added to the entry for an immediately earlier version.  Further, in the restore point data structure, object versions may be flagged as milestone versions as the object versions are stored, and the flags on older versions may be cleared as entries for newer versions of the same object are added or as the older versions age out of restore points based on configurable retention periods.  Accordingly, implementations herein ensure that the object versions corresponding to specified restore points and restore point intervals are not deleted until they have been replaced and/or aged out.  Thus, users may be able to browse the versions of an object that existed at the different restore point intervals.).
Regarding claim 10, Tirado teaches, a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts for establishing restore points of an application configuration (Tirado [0046]: The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.  Additional functional components stored in the computer-readable media 112 may include an operating system (not shown in FIG. 1) for controlling and managing various functions of the service computing device 102.  In some cases, the functional components may be stored in a storage portion of the computer-readable media 112, loaded into a local memory portion of the computer-readable media 112, and executed by the one or more processors 110.), the set of acts comprising:
issuing periodic queries for application configuration metadata, including a first query (Tirado [0062]: For example, the restore point module may send a command to the database module, such as using SQL (Structured Query Language) or any other suitable form of instruction to create the first entry 316 and the second entry 318.  Accordingly, the first entry 316 includes a file identifier for file 1, v1 at 302, the current time in the timestamp 304, the replaced time 306 is null, and the daily flag 308, weekly flag 310, and monthly flag 312 are all set to "true" to indicate that the corresponding version of file 1, v1 is a milestone version that is to be retained as a restore point for a daily restore point, a weekly restore point, and a monthly restore point, respectively.  Similar information is entered for file 2, v1 in the second entry 318.);
receiving a response to the first query, the response including application configuration metadata (Tirado [0046]: The database module 118 may include a database management program, for creating and managing a metadata database 122 containing metadata corresponding to user data stored at the storage system 104.  The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.);
generating a first snapshot of application configuration metadata using the response to the first query (Tirado [0027]: Thus, implementations herein may generate periodic restore points of data that is continually changing without actually making copies of the data at any point.  For example, restore point metadata about objects may be stored in the restore point data structure, and may be used to generate periodic historic views into what the data looked like at particular points in time in the past. Accordingly, computing and storage resources are conserved and restore points are provided (a) without iterating over the data at any point to generate a snapshot, (b) without consuming a large quantity of storage space to store data or metadata for a snapshot, (c) without storing all versions of the data, or (d) without storing a snapshot of the data as a separate entity.);
Tirado does not clearly teach, establishing sequential restore points at a set first frequency, including a first restore point which includes the first snapshot of application configuration metadata; establishing a second restore point subsequent to the first restore point without issuing another query for application configuration data, wherein the second restore point utilizes the first snapshot of application configuration metadata. However, Davis [0103] teaches, “In some embodiments, cloud controllers generate separate metadata snapshots and file data snapshots.  Metadata is typically much smaller than file data, and is needed to access file data.  Furthermore, each cloud controller is typically configured to maintain (and update) the full set of metadata, but only caches file data that is needed by local clients.  Hence, uploading (or sending) a metadata snapshot separately means that the updated metadata will be more quickly available to other peer cloud controllers.  Each of these peer cloud controllers can then determine (e.g., based on client data usage and needs) whether to access the related file data associated with the updated metadata.  Note that a cloud controller may still upload both metadata updates and file data updates to the cloud storage system, but may split them into different sets of cloud files (or both include the metadata with the file data as well as generate another separate, duplicative update that includes only metadata) so that other cloud controllers can access the two separately.  In such an organization, a cloud controller might then send a message to other cloud controllers specifying the location of the stored metadata snapshot.  Alternatively, cloud controllers may also be configured to send metadata snapshots directly to a set of peer cloud controllers.” Furthermore, Davis [400] teaches, A client attempting to access a specific file (e.g., in a specified user's home directory) sends a query to a participating file server via this DFS layer.  The file server receiving this request in response gives the client contact information for the specific file server that is hosting the requested file and/or directory.  Upon receiving this information, the client can connect directly with the indicated file server, and, once connected, can then communicate with the file server without any intermediary agents needing to translate paths for every request.  The organizational mappings used for the DFS layer are typically statically defined, but do provide enterprises with a level of indirection that allows file servers to be modified without having to change client configurations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tirado et al. to the Davis’s system by adding the feature of restoring data. The references (Tirado and Davis) teach features that are analogous art and they are directed to the same field of endeavor, such as archived data. Ordinary skilled artisan would have been motivated to do so to provide Tirado’s system with enhanced data snapshots. (See Davis [0017], [0103], [0112] and [0125]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 11, the computer readable medium of claim 10, wherein the second restore point refers to the first snapshot using a table which indicates correspondence of respective restore points to respective snapshots (Tirado [0030]: Following determination of the restore point intervals and the retention periods for each of the restore point intervals, the system may generate restore points when a file is added or updated in a dataset by storing metadata about the file in the restore point data structure.  For instance, suppose that a user adds a new file to a dataset.  In response, the system may add, to the restore point data structure, an entry for the new file that includes a path of the file, or other file identifier, and the current time at which the new file is added to the data set, referred to as a timestamp.  In addition, the entry in the restore point data structure may include flags (which may be Boolean indicators) that indicate that the new file is a milestone version for all of the configured milestone intervals.  For example, if using daily, weekly, and monthly milestones, the new file is flagged as a daily, weekly, and monthly milestone version of that file.  Further, as one example, restore points may correspond to the end of a day (i.e., midnight) for daily restore points, end of the week (i.e., Sunday night) for weekly restore points, and end of month (i.e., the last day of the month) for monthly restore points, although other interval end times may be used in other examples.).
Regarding claim 12, the computer readable medium of claim 11, wherein the queries for application configuration data are issued at a second frequency lower than the first frequency for establishing restore points (Tirado [0004]: Another conventional technique of taking snapshots includes saving metadata about what the system looks like at a particular time.  According to this technique, a server may save a list of objects that exist at a particular time, but does not make copies of the content of the objects.  Instead, the server prevents deletion or replacement of objects that are referenced by any snapshot metadata.  This technique also has several drawbacks, such as consuming storage space for the metadata for each snapshot, consuming computing resources to generate the snapshot, and possibly maintaining numerous versions of the same object in the storage.).
Regarding claim 13, the computer readable medium of claim 11, wherein the first restore point is established by associating the first snapshot of application configuration metadata with the first restore point (Tirado [0046]: The database module 118 may include a database management program, for creating and managing a metadata database 122 containing metadata corresponding to user data stored at the storage system 104.  The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.).
Regarding claim 14, the computer readable medium of claim 10, the set of acts further comprising: 
determining whether there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot; when determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot, then (Tirado [0029]: As an example, daily restore points may be made available for 7 days, weekly restore points may be made available for 4 weeks, and monthly restore points may be made available for 12 months.  These values may be configurable and may be changed at will by an administrator or other user having sufficient permission status.  Further, while daily, weekly, and monthly restore point intervals are described in the examples herein, other restore point intervals may be used, such as hourly, half-day, bi-daily, bi-weekly, semi-annually, yearly, or any other desired interval.):
issuing a second query for application configuration metadata based on determining that there has been a change in the application configuration metadata, the second query occurring at a time after establishing the second restore point: receiving a response to the second query, the response including application configuration metadata; generating a second snapshot of application configuration metadata using the response to the first query (Tirado [0031]: Subsequently, suppose that the user stores an updated second version of the file to the storage.  In response, the system adds a new entry to the restore point data structure that includes information about the second version of the file.  The new entry includes the identifier of the second version of the file (e.g., the path) and the timestamp for the second version of the file.  Further, in the new entry in the data structure, the flags are all set to true for daily, weekly, and monthly.  In addition, in the earlier entry in the restore point data structure for the first version of the file, the system adds the current time as the replaced time.  Thus, the replaced time is the time that first version of the file is replaced by the second version.); and
establishing a third restore point which includes the second snapshot of application configuration metadata without issuing another query for application configuration data and without generating another snapshot of application configuration data at least until generating the next restore point (Tirado [0069]: In response, the restore point module may create a new entry 602 in the restore point data structure 124 for the third version of file 1 (file 1, v3).  Accordingly, the entry 602 includes the object ID 302 for file 1, v3, the timestamp 304, which is the current time, and the daily flag 308, weekly flag 310, and monthly flag 312 are all set to true.  In addition, as indicated at 604, the current time is added as the replaced time 306 in the immediately preceding entry 502 for the second version of file 1 (file 1, v2).  Furthermore, as indicated at 606, the monthly flag 312 is cleared for the earlier entry 502 since the third version of file 1 (file 1, v3) is stored during the same month as the second version of file 1 (file 1, v2) corresponding to the earlier entry 502.  However, as indicated at 608 and 610, respectively, the daily flag 308 and the weekly flag 310 are not cleared since the third version of file 1 (file 1, v3) is stored during a different day and different week from the second version of file 1 (file 1, v2).).
Regarding claim 15, the computer readable medium of claim 14, wherein determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot comprises:
identifying an updated metadata time indication of the application configuration metadata; identifying a metadata snapshot generation time indication of the first snapshot of the application configuration metadata (Tirado [0029]: As an example, daily restore points may be made available for 7 days, weekly restore points may be made available for 4 weeks, and monthly restore points may be made available for 12 months.  These values may be configurable and may be changed at will by an administrator or other user having sufficient permission status.  Further, while daily, weekly, and monthly restore point intervals are described in the examples herein, other restore point intervals may be used, such as hourly, half-day, bi-daily, bi-weekly, semi-annually, yearly, or any other desired interval.):
determining if the updated metadata time indication of the application configuration metadata is equal to the metadata snapshot generation time indication; when the updated metadata time indication is different than the metadata snapshot generation time indication, then determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot; and when the updated metadata time indication is equal to the metadata snapshot generation time indication, then determining that there has not been a change in the application configuration metadata from the application configuration metadata in the first snapshot (Tirado [0077]: FIG. 10 illustrates the example restore point data structure 124 at a subsequent point in time according to some implementations.  In this example, suppose that the current time is Wednesday Feb.  4, 2015, at 12:00 PM.  Further, suppose that the restore point module is running a process to clear from the restore point data structure of entries flags of milestone versions that have expired due to the passage of time.  Accordingly, referring back to the configuration of the restore point data structure 124 as shown in FIG. 8, the restore point module may attempt to clear the daily, weekly, and/or monthly flags where appropriate based on the configured settings 902-906 discussed above with respect to FIG. 9.  Thus, the restore point module starts processing of the restore point data structure 124 as shown in FIG. 8 to determine whether any flags may be cleared.  For instance, the data set is configured for supporting daily restore points for 7 days.  Consequently, any entries with a replaced time earlier than 7 days ago from the current time may have the daily flag cleared.).
Regarding claim 16, the computer readable medium of claim 15, wherein the set of acts further comprises: receiving, at a first computing cluster, from a second computing cluster, at least one of the restore points (Davis [0202]: In some embodiments, data in the distributed filesystem may be split across multiple different cloud storage providers based on factors such as access frequency, age, and cost.  For instance, new data may initially be written to a higher-cost cloud storage provider that instantly replicates the stored data across multiple POPs; this wide initial distribution allows other cloud controllers requesting the new data (and metadata) to download it quickly.  At some subsequent time, data that is no longer frequently accessed may be migrated into a cheaper lower-tier cloud storage provider (e.g., a cloud storage provider with higher latency and lower cost) and deleted from the first cloud storage provider.  Such moves may be performed asynchronously and as background operations to ensure that users accessing cloud controllers and data are not adversely affected.  For example, data may be migrated to the lower-tier cloud storage provider at a time of day when the load of the distributed filesystem and the cost of network bandwidth are both lower.).
Regarding claim 17, the computer readable medium of claim 10, wherein, each query determines a set of entities to be snapshotted (Tirado [0026]: As one example, if a new version of a file is received, the system may check whether an older version of the file is to be retained for each of several different restore point intervals, such as for providing daily, weekly, and monthly restore points, or other desired intervals.  Versions of a file that do not correspond to any currently maintained restore points may be designated for permanent deletion.).
Regarding claim 18, the computer readable medium of claim 10, wherein each query is issued to a hypervisor that collects then-current application configuration metadata  (Tirado [0028]: Some examples provide restore points by storing, in the restore point data structure, a received time timestamp with a respective entry for each version of an object.  When an object is updated to a newer version, a replaced time may also be added to the entry for an immediately earlier version.  Further, in the restore point data structure, object versions may be flagged as milestone versions as the object versions are stored, and the flags on older versions may be cleared as entries for newer versions of the same object are added or as the older versions age out of restore points based on configurable retention periods.  Accordingly, implementations herein ensure that the object versions corresponding to specified restore points and restore point intervals are not deleted until they have been replaced and/or aged out.  Thus, users may be able to browse the versions of an object that existed at the different restore point intervals.).
Regarding claim 19, Tirado teaches, a system for establishing restore points of an application configuration, the system comprising:
a storage medium having stored thereon a sequence of instructions; and a processor that executes the instructions to cause the processor to perform a set of acts (Tirado [0046]: The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.  Additional functional components stored in the computer-readable media 112 may include an operating system (not shown in FIG. 1) for controlling and managing various functions of the service computing device 102.  In some cases, the functional components may be stored in a storage portion of the computer-readable media 112, loaded into a local memory portion of the computer-readable media 112, and executed by the one or more processors 110.), the set of acts comprising,
issuing periodic queries for application configuration metadata, including a first query (Tirado [0062]: For example, the restore point module may send a command to the database module, such as using SQL (Structured Query Language) or any other suitable form of instruction to create the first entry 316 and the second entry 318.  Accordingly, the first entry 316 includes a file identifier for file 1, v1 at 302, the current time in the timestamp 304, the replaced time 306 is null, and the daily flag 308, weekly flag 310, and monthly flag 312 are all set to "true" to indicate that the corresponding version of file 1, v1 is a milestone version that is to be retained as a restore point for a daily restore point, a weekly restore point, and a monthly restore point, respectively.  Similar information is entered for file 2, v1 in the second entry 318.); 
receiving a response to the first query, the response including application configuration metadata (Tirado [0046]: The database module 118 may include a database management program, for creating and managing a metadata database 122 containing metadata corresponding to user data stored at the storage system 104.  The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.);
generating a first snapshot of application configuration metadata using the response to the first query (Tirado [0027]: Thus, implementations herein may generate periodic restore points of data that is continually changing without actually making copies of the data at any point.  For example, restore point metadata about objects may be stored in the restore point data structure, and may be used to generate periodic historic views into what the data looked like at particular points in time in the past. Accordingly, computing and storage resources are conserved and restore points are provided (a) without iterating over the data at any point to generate a snapshot, (b) without consuming a large quantity of storage space to store data or metadata for a snapshot, (c) without storing all versions of the data, or (d) without storing a snapshot of the data as a separate entity.);
Tirado does not clearly teach, establishing sequential restore points at a set first frequency, including a first restore point which includes the first snapshot of application configuration metadata; establishing a second restore point subsequent to the first restore point without issuing another query for application configuration data, wherein the second restore point utilizes the first snapshot of application configuration metadata. However, Davis [0103] teaches, “In some embodiments, cloud controllers generate separate metadata snapshots and file data snapshots.  Metadata is typically much smaller than file data, and is needed to access file data.  Furthermore, each cloud controller is typically configured to maintain (and update) the full set of metadata, but only caches file data that is needed by local clients.  Hence, uploading (or sending) a metadata snapshot separately means that the updated metadata will be more quickly available to other peer cloud controllers.  Each of these peer cloud controllers can then determine (e.g., based on client data usage and needs) whether to access the related file data associated with the updated metadata.  Note that a cloud controller may still upload both metadata updates and file data updates to the cloud storage system, but may split them into different sets of cloud files (or both include the metadata with the file data as well as generate another separate, duplicative update that includes only metadata) so that other cloud controllers can access the two separately.  In such an organization, a cloud controller might then send a message to other cloud controllers specifying the location of the stored metadata snapshot.  Alternatively, cloud controllers may also be configured to send metadata snapshots directly to a set of peer cloud controllers.” Furthermore, Davis [400] teaches, A client attempting to access a specific file (e.g., in a specified user's home directory) sends a query to a participating file server via this DFS layer.  The file server receiving this request in response gives the client contact information for the specific file server that is hosting the requested file and/or directory.  Upon receiving this information, the client can connect directly with the indicated file server, and, once connected, can then communicate with the file server without any intermediary agents needing to translate paths for every request.  The organizational mappings used for the DFS layer are typically statically defined, but do provide enterprises with a level of indirection that allows file servers to be modified without having to change client configurations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tirado et al. to the Davis’s system by adding the feature of restoring data. The references (Tirado and Davis) teach features that are analogous art and they are directed to the same field of endeavor, such as archived data. Ordinary skilled artisan would have been motivated to do so to provide Tirado’s system with enhanced data snapshots. (See Davis [0017], [0103], [0112] and [0125]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 20, the system of claim 19, wherein the second restore point refers to the first snapshot using a table which indicates correspondence of respective restore points to respective snapshots (Tirado [0030]: Following determination of the restore point intervals and the retention periods for each of the restore point intervals, the system may generate restore points when a file is added or updated in a dataset by storing metadata about the file in the restore point data structure.  For instance, suppose that a user adds a new file to a dataset.  In response, the system may add, to the restore point data structure, an entry for the new file that includes a path of the file, or other file identifier, and the current time at which the new file is added to the data set, referred to as a timestamp.  In addition, the entry in the restore point data structure may include flags (which may be Boolean indicators) that indicate that the new file is a milestone version for all of the configured milestone intervals.  For example, if using daily, weekly, and monthly milestones, the new file is flagged as a daily, weekly, and monthly milestone version of that file.  Further, as one example, restore points may correspond to the end of a day (i.e., midnight) for daily restore points, end of the week (i.e., Sunday night) for weekly restore points, and end of month (i.e., the last day of the month) for monthly restore points, although other interval end times may be used in other examples.).
Regarding claim 21, the system of claim 20, wherein, the queries for application configuration data are issued at a second frequency lower than the first frequency for establishing restore points (Tirado [0004]: Another conventional technique of taking snapshots includes saving metadata about what the system looks like at a particular time.  According to this technique, a server may save a list of objects that exist at a particular time, but does not make copies of the content of the objects.  Instead, the server prevents deletion or replacement of objects that are referenced by any snapshot metadata.  This technique also has several drawbacks, such as consuming storage space for the metadata for each snapshot, consuming computing resources to generate the snapshot, and possibly maintaining numerous versions of the same object in the storage.).
Regarding claim 22, the system of claim 20, wherein the first restore point is established by associating the first snapshot of application configuration metadata with the first restore point (Tirado [0046]: The database module 118 may include a database management program, for creating and managing a metadata database 122 containing metadata corresponding to user data stored at the storage system 104.  The restore point module 120 may include algorithms and code described herein for enabling and managing the data restore points, which may include generation and management of a restore point data structure 124, either directly, or as part of the metadata database 122.  For example, the restore point module 120 may be configured to provide instructions to the database module 118 to cause the database module 118 to maintain the restore point data structure 124 as part of the metadata database 122.  Alternatively, in other examples, the restore point data structure 124 may be maintained separate from the metadata database-122.).
Regarding claim 23, the system of claim 19 wherein the set of acts further comprises:
determining whether there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot; when determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot, then  (Tirado [0029]: As an example, daily restore points may be made available for 7 days, weekly restore points may be made available for 4 weeks, and monthly restore points may be made available for 12 months.  These values may be configurable and may be changed at will by an administrator or other user having sufficient permission status.  Further, while daily, weekly, and monthly restore point intervals are described in the examples herein, other restore point intervals may be used, such as hourly, half-day, bi-daily, bi-weekly, semi-annually, yearly, or any other desired interval.):
issuing a second query for application configuration metadata based on determining that there has been a change in the application configuration metadata, the second query occurring at a time after establishing the second restore point: receiving a response to the second query, the response including application configuration metadata; generating a second snapshot of application configuration metadata using the response to the first query (Tirado [0031]: Subsequently, suppose that the user stores an updated second version of the file to the storage.  In response, the system adds a new entry to the restore point data structure that includes information about the second version of the file.  The new entry includes the identifier of the second version of the file (e.g., the path) and the timestamp for the second version of the file.  Further, in the new entry in the data structure, the flags are all set to true for daily, weekly, and monthly.  In addition, in the earlier entry in the restore point data structure for the first version of the file, the system adds the current time as the replaced time.  Thus, the replaced time is the time that first version of the file is replaced by the second version.); and
establishing a third restore point which includes the second snapshot of application configuration metadata without issuing another query for application configuration data and without generating another snapshot of application configuration data at least until generating the next restore point (Tirado [0069]: In response, the restore point module may create a new entry 602 in the restore point data structure 124 for the third version of file 1 (file 1, v3).  Accordingly, the entry 602 includes the object ID 302 for file 1, v3, the timestamp 304, which is the current time, and the daily flag 308, weekly flag 310, and monthly flag 312 are all set to true.  In addition, as indicated at 604, the current time is added as the replaced time 306 in the immediately preceding entry 502 for the second version of file 1 (file 1, v2).  Furthermore, as indicated at 606, the monthly flag 312 is cleared for the earlier entry 502 since the third version of file 1 (file 1, v3) is stored during the same month as the second version of file 1 (file 1, v2) corresponding to the earlier entry 502.  However, as indicated at 608 and 610, respectively, the daily flag 308 and the weekly flag 310 are not cleared since the third version of file 1 (file 1, v3) is stored during a different day and different week from the second version of file 1 (file 1, v2).).
Regarding claim 24, the system of claim 23, wherein 
determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot comprises:
identifying an updated metadata time indication of the application configuration metadata; identifying a metadata snapshot generation time indication of the first snapshot of the application configuration metadata (Tirado [0029]: As an example, daily restore points may be made available for 7 days, weekly restore points may be made available for 4 weeks, and monthly restore points may be made available for 12 months.  These values may be configurable and may be changed at will by an administrator or other user having sufficient permission status.  Further, while daily, weekly, and monthly restore point intervals are described in the examples herein, other restore point intervals may be used, such as hourly, half-day, bi-daily, bi-weekly, semi-annually, yearly, or any other desired interval.):
determining if the updated metadata time indication of the application configuration metadata is equal to the metadata snapshot generation time indication; when the updated metadata time indication is different than the metadata snapshot generation time indication, then determining that there has been a change in the application configuration metadata from the application configuration metadata in the first snapshot; and when the updated metadata time indication is equal to the metadata snapshot generation time indication, then determining that there has not been a change in the application configuration metadata from the application configuration metadata in the first snapshot (Tirado [0077]: FIG. 10 illustrates the example restore point data structure 124 at a subsequent point in time according to some implementations.  In this example, suppose that the current time is Wednesday Feb.  4, 2015, at 12:00 PM.  Further, suppose that the restore point module is running a process to clear from the restore point data structure of entries flags of milestone versions that have expired due to the passage of time.  Accordingly, referring back to the configuration of the restore point data structure 124 as shown in FIG. 8, the restore point module may attempt to clear the daily, weekly, and/or monthly flags where appropriate based on the configured settings 902-906 discussed above with respect to FIG. 9.  Thus, the restore point module starts processing of the restore point data structure 124 as shown in FIG. 8 to determine whether any flags may be cleared.  For instance, the data set is configured for supporting daily restore points for 7 days.  Consequently, any entries with a replaced time earlier than 7 days ago from the current time may have the daily flag cleared.).
Regarding claim 25, the system of claim 24, wherein the set of acts further comprises receiving, at a first computing cluster, from a second computing cluster, at least one of the restore points (Davis [0202]: In some embodiments, data in the distributed filesystem may be split across multiple different cloud storage providers based on factors such as access frequency, age, and cost.  For instance, new data may initially be written to a higher-cost cloud storage provider that instantly replicates the stored data across multiple POPs; this wide initial distribution allows other cloud controllers requesting the new data (and metadata) to download it quickly.  At some subsequent time, data that is no longer frequently accessed may be migrated into a cheaper lower-tier cloud storage provider (e.g., a cloud storage provider with higher latency and lower cost) and deleted from the first cloud storage provider.  Such moves may be performed asynchronously and as background operations to ensure that users accessing cloud controllers and data are not adversely affected.  For example, data may be migrated to the lower-tier cloud storage provider at a time of day when the load of the distributed filesystem and the cost of network bandwidth are both lower.).
Regarding claim 26, the system of claim 19, wherein, each query determines a set of entities to be snapshotted (Tirado [0026]: As one example, if a new version of a file is received, the system may check whether an older version of the file is to be retained for each of several different restore point intervals, such as for providing daily, weekly, and monthly restore points, or other desired intervals.  Versions of a file that do not correspond to any currently maintained restore points may be designated for permanent deletion.).
Regarding claim 27, the system of claim 19, wherein each query is issued to a hypervisor that collects then-current application configuration metadata (Tirado [0028]: Some examples provide restore points by storing, in the restore point data structure, a received time timestamp with a respective entry for each version of an object.  When an object is updated to a newer version, a replaced time may also be added to the entry for an immediately earlier version.  Further, in the restore point data structure, object versions may be flagged as milestone versions as the object versions are stored, and the flags on older versions may be cleared as entries for newer versions of the same object are added or as the older versions age out of restore points based on configurable retention periods.  Accordingly, implementations herein ensure that the object versions corresponding to specified restore points and restore point intervals are not deleted until they have been replaced and/or aged out.  Thus, users may be able to browse the versions of an object that existed at the different restore point intervals.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pawar, US 2016/0132400, Cross-Platform Virtual Machine Backup and Replication
Gupta, US 2014/0279900, Place Snapshots
Taylor, US 2013/0111262, Providing Disaster Recovery for a distributed filesystem
Taylor, US 9,824,095, Using overlay metadata in a cloud controller to generate incremental snapshots for a distributed filesystem
Chou, US 9,613,064, Facilitating the recovery of a virtual machine using a distributed file system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154




/SYED H HASAN/Primary Examiner, Art Unit 2154